         Case 3:20-cv-00026-GMN-WGC Document 25 Filed 11/23/20 Page 1 of 2




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     HEATHER FRALEY
3    Assistant Federal Public Defender
     Texas Bar No. 24050621
4    heather_fraley@fd.org
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6    (702) 388-5819 (fax)

7    Attorneys for Petitioner James Biela

8
                           UNITED STATES DISTRICT COURT
9
                                  DISTRICT OF NEVADA
10

11   JAMES MICHAEL BIELA,
                                            Case No. 3:20-cv-00026-GMN-WGC
12               Petitioner,

13         v.                                 STIPULATION AND ORDER TO
                                              ALLOW PETITIONER TO FILE A
14   WILLIAM GITTERE, Warden, Ely State       SECOND AMENDED PETITION
     Prison, and AARON D. FORD, Attorney
15   General of the State of Nevada,             DEATH PENALTY CASE

16               Respondents.

17

18

19

20

21

22

23
          Case 3:20-cv-00026-GMN-WGC Document 25 Filed 11/23/20 Page 2 of 2




1                                       STIPULATION

2          Petitioner James Biela, through counsel Heather Fraley, Assistant Federal

3    Public Defender, and Respondent William Gittere, et al, through counsel Heather

4    Procter, Chief Deputy Attorney General, hereby stipulate as follows:

5          Mr. Biela will file a protective first amended petition on or before November

6    10, 2020. Mr. Biela acknowledges that it is his responsibility to calculate the statute

7    of limitations. Mr. Biela will have until July 1, 2021 to file a second amended

8    petition. It is not necessary for the Respondents to file an answer or motion to

9    dismiss the first-amended petition until after the second amended petition is filed,

10   unless otherwise ordered by the Court. The Respondents do not, by stipulating to

11   the filing of a second amended petition, intend to waive any procedural defenses. By

12   agreeing to this procedure, Respondents do not concede that Mr. Biela’s first-

13   amended petition is timely if filed by November 10, 2020.

14         DATED this 23rd day of November 2020

15
     RENE L. VALLADARES                              AARON FORD
16   Federal Public Defender                         Nevada Attorney General

17   /s/ Heather Fraley                              /s/ Heather Procter
     HEATHER FRALEY                                  HEATHER PROCTER
18   Assistant Federal Public Defender               Chief Deputy Attorney General

19

20
                                         IT IS SO ORDERED
21
                                         U.S. District Judge Gloria Navarro
22
                                         DATED ______________,
                                               November 23 2020
23

                                                 2
